                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

KURT E. CALLOW,
                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                     18-cv-371-bbc
              v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Plaintiff Kurt E. Callow contends that defendant American Family Mutual Insurance

Company terminated him from his job as a physical damage claim field senior adjuster

because of his age and because he complained about age discrimination, in violation of the

Age Discrimination in Employment Act. 29 U.S.C. § 623. Defendant has filed a motion

for summary judgment, contending that it fired plaintiff because of his poor attitude and

insubordinate conduct, and not because of his age or any protected activity. Dkt. #19.

Because I conclude that plaintiff has failed to present evidence from which a reasonable jury

could conclude that defendant fired him because of his age or protected conduct, I am

granting defendant’s motion for summary judgment.

       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted. I note that plaintiff responded to

several of defendant’s proposed findings of fact by stating “disputed,” and then adding

several sentences of additional facts or quotations from plaintiff’s deposition testimony. In



                                              1
many instances, plaintiff’s responses do not clarify the nature of his dispute with defendant.

These responses violate this court’s summary judgment procedures, which direct parties who

dispute a proposed fact to “state your version of the fact and refer to evidence that supports

that version.” Pretrial Conference Order, dkt. #9, at 7. Therefore, unless plaintiff’s dispute

regarding a proposed fact was obvious and clearly supported by his citations to admissible

evidence, I have treated defendant’s proposed facts as undisputed. As for plaintiff’s own

proposed findings of fact, he proposed several facts that consisted of compound statements

from his deposition testimony, without stating clearly what factual proposition he was trying

to establish. He also proposed several factual conclusions that were not supported by any

evidentiary citations. I have disregarded any factual propositions that were not supported

by evidence in the record.




                                  UNDISPUTED FACTS

                              A. The Parties and Background

       Plaintiff Kurt Callow lives in Rhinelander, Wisconsin. He worked for defendant

American Family Mutual Insurance Company for 28 years. From 2006 until June 1, 2016,

when he was terminated, plaintiff worked out of his residence in Rhinelander as a physical

damage claim field senior adjuster.

       Plaintiff was on a team of claim adjusters providing coverage for northern and

northeast Wisconsin. Mark Pawlowski managed the team, which consisted of seven physical

damage field adjusters, including plaintiff. In June 2016, plaintiff was 55 years old. The



                                              2
other members of the team were ages 31, 32, 40, 46, 46 and 55.

       Physical damage claim adjusters primarily resolve claims made by defendant’s

customers regarding vehicle damage. As a field claim adjuster, plaintiff personally inspected

most of the vehicles for claims he was assigned. Claims that could be handled without visual

inspection were referred to as “desk claims.” Defendant encouraged claims adjusters to

handle claims without visual inspection if possible.

       Plaintiff and the other team members worked primarily on claims in their region, but

when storms, vacations or short-staffing increased claims in another region, plaintiff and

other adjusters would be asked to volunteer to help settle the claims outside their region.

Adjusters got their claim assignments from an electronic “queue.”          Managers placed

assignments in the queue for each territory, and then team members picked them up as they

had availability.   If assignments were placed erroneously in the wrong region’s queue,

plaintiff had the authority to move them to another region’s queue.

       In 2014, defendant instituted a pilot program that was intended to channel claims

to field adjusters who had more availability. The program eliminated the field adjuster’s

specified boundary coverage, required field adjusters to handle claims outside their

traditional territory and required them to process more claims from their desks.         The

channeling strategy was implemented company-wide, with the main goal being to distribute

the workload more efficiently among adjusters. As a result of the program, and reduced

staffing, plaintiff’s territory and number of assignments increased.




                                              3
                               B. July 4, 2014 Assignments

       During the July 4, 2014 holiday work week, Pawlowski’s team had to handle extra

claims because people in other regions were on vacation. By July 3, plaintiff had handled

three claims that were out of his area. That same day, Pawlowski assigned plaintiff two

additional losses from a bordering territory. Plaintiff accepted one of the assignments, but

placed the other one back into the electronic queue. Pawlowski sent a message to plaintiff,

asking why the second claim was back in the queue. Plaintiff responded that he had

accepted one of the claims, but had put the other back. Pawlowski told plaintiff to keep

both assignments because plaintiff had fewer pending claims than the next closest adjuster.

       After receiving Pawlowski’s message, plaintiff sent an email to defendant’s human

resources department, stating that he was having difficulties with his manager, that he was

being assigned claims out of his current area and that it was unfair that he and other

adjusters had to pick up other work because of reduced staffing. Dkt. #22-1. Plaintiff also

complained to Dan Wilson, another manager, and raised concerns about Pawlowski’s

handling of the extra-territorial claims. Cindy Byington, an employee relations specialist for

defendant, was assigned to investigate plaintiff’s complaint. After interviewing Pawlowski,

Wilson and plaintiff, Byington concluded that plaintiff’s dissatisfaction was an operational

issue, and not a matter that required intervention from human resources. Wilson then

explained to plaintiff that there were times when extra coverage was needed because of

vacations, storm activity or for other reasons, and that it was defendant’s expectation that

adjusters complete assignments that they are given.



                                              4
                            C. October 29, 2015 Assignments

       On October 29, 2015, Pawlowski assigned plaintiff two new losses to cover. Plaintiff

asked Pawlowski what he should do with the assignments that he had already scheduled for

the next day, and Pawlowski responded that plaintiff should schedule the new assignments

the best he could. Plaintiff responded:

   Let me just make one thing clear. If the idea because of shortness in staff, is to spread
   everyone’s territory to an extreme impossibility of providing excellent customer
   service and safety of the employee. . . I’m not in on that. . . I moved from Merrill up
   here and am not going to handle claims in that area and areas that need to be handled
   by someone closer. . . .

Dkt. #21-2.

       Pawlowski contacted plaintiff about his message and explained defendant’s channeling

pilot program. During the conversations, plaintiff stated that he was unwilling to provide

boundary-less desk coverage, even though his total claim count was less than those of other

adjusters. Pawlowski told plaintiff that he wanted to balance the unit’s workload and that

he would like to see plaintiff assist more. Plaintiff told Pawlowski he would think about it.

       On November 11, 2015, Pawlowski called plaintiff again to discuss workload

balancing, and plaintiff responded that he could not speak to Pawlowski because he was on

his way to Madison to discuss the topic with Bill Westrate, defendant’s chief operating

officer. Pawlowski was concerned that plaintiff was not willing to discuss the matter with

him and that plaintiff had not told Pawlowski he would not be working that day. Pawlowski

reported plaintiff’s actions to Tom Hendricks, Pawlowski’s direct supervisor, and Byington,

in human resources. Byington decided that because plaintiff was meeting with Westrate,



                                              5
they should wait to see whether Westrate had any suggestions or instructions before they

took any action.




                            D. Thanksgiving 2015 Assignments

       During the week of Thanksgiving in November 2015, one of Pawlowski’s peer

managers, Dennis Babiarz, assigned four losses to plaintiff for coverage. Babiarz explained

that several employees were out and he was not expecting plaintiff to make immediate field

inspections of the losses, but did want plaintiff to make an initial telephone contact with the

insured customers. Plaintiff responded to Babiarz in an email the same day stating, “Sorry

Dennis. I’ll be calling on this tomorrow to someone other than you.” Dkt. #20-1. Babiarz

forwarded plaintiff’s email to Pawlowski and Hendricks, stating that he was not sure what

plaintiff meant. Babiarz explained further that he had assigned the losses to plaintiff because

plaintiff had only three assignments pending, while the other team members had between

seven and 14 losses each.

       Plaintiff forwarded Babiarz’s email to Angela Himegarner, the associate vice president

for auto physical damage, and wrote to her that he did not think that the claims were

assigned properly because they were outside his normal territory and that he would not be

able to provide exceptional customer service. He stated that his plan was to send the

assignments “back to the queue for correct handling.” Dkt. #20-2. Plaintiff sent the four

assignments back to the queue. Ultimately, plaintiff handled three of the four claims, and

Babiarz assigned the fourth to a different adjuster.



                                               6
       On December 7, 2015, Pawlowski had a conference call with Hendricks and Byington

regarding plaintiff’s response to Babiarz the previous month. They discussed how to handle

plaintiff’s behavior and his resistance to defendant’s business decision to pursue a boundary-

free assignment protocol. They decided that Pawlowski would speak with plaintiff and make

it clear that he was being asked to supplement his fieldwork with desk work, just like

everybody else.

       Pawlowski called plaintiff on December 9, 2015. Pawlowski told plaintiff that he was

concerned about plaintiff’s conduct, including plaintiff’s trip to Madison to speak with

Westrate, plaintiff’s refusing assignments sent to him by managers, his insubordinate tone

in his communications with Pawlowski and others and his general unwillingness to support

defendant’s channeling strategy. Pawlowski told plaintiff that if he continued to have

performance problems, defendant would consider corrective measures, up to and including

termination of his employment.

       Despite Pawlowski’s concerns, plaintiff received a pay raise in March 2016, after

receiving a positive performance review from Pawlowski.




                            E. April 16, 2016 Email Exchange

       In April 2016, plaintiff was assigned to help an adjuster in Georgia process open

Georgia loss files. (Hendricks, who was Pawlowski’s supervisor, also managed the Georgia

region.) During an email exchange about Georgia tax issues, plaintiff wrote to the Georgia

adjuster, “Since you’re an expert at Georgia tax just do it. In the time wasted it could have



                                              7
been done. I don’t plan on doing enough totals in GA to figure that out.” Dkt. #21-5. The

adjuster thought plaintiff’s email was unprofessional and forwarded it to her manager, who

contacted Pawlowski.

       Pawlowski called plaintiff to discuss the matter. Plaintiff stated that he should not

be working on files in other states.    (Defendant says that plaintiff raised his voice to

Pawlowski, but plaintiff denies doing so.) Pawlowski told plaintiff to complete the file, and

plaintiff responded that he had to go and that he did not have time to take care of it.

Plaintiff ended the call. Approximately 10-15 minutes later, plaintiff called Pawlowski back,

telling him that he had called Hendricks because plaintiff felt Pawlowski was being aggressive

toward him. Hendricks and Pawlowski then discussed the matter and decided to advise

Byington of plaintiff’s behavior.

       Hendricks told Byinton he thought plaintiff’s conduct showed a lack of team work

and insubordination and that he would talk to plaintiff. Hendricks then spoke with plaintiff.

Plaintiff stated that his email exchange with the Georgia adjuster was intended to be a

compliment because she was an expert in Georgia. Plaintiff also repeated his feeling that he

was being given too much work and that he did not agree with the philosophy of channeling

claims work outside an adjuster’s territory. Plaintiff later emailed Hendricks that he was

going to take the Georgia issue “up at a different level” because he did not think the problem

would ever get resolved based on Hendricks’s tone. Dkt. #20-6. Hendricks summarized his

discussion with plaintiff to Pawlowski and Byington.




                                              8
                                  F. Georgia Assignments

       In May 2016, Hendricks made the decision to assign plaintiff to provide interim

coverage in Georgia for a claims adjuster who was resigning. Plaintiff would not need to

travel to Georgia, but would assist from home. Before deciding to assign the work to

plaintiff, Hendricks assessed coverage options and current workloads. He also talked with

other branch claim managers about taking some of the work, but that there was very little

capacity in the field.

       Between January 1, 2015 and June 2016, the team members on Pawlowski’s team

averaged 916 total claims. The range was from a low of 269 (for a team member who

worked only five months during the period) to a high of 1,221 claims. Excluding the team

member who had worked only five months, plaintiff had the lowest number of claims at 668.

Pawlowski’s team members all worked on out-of-state claims. One team member had

approximately 58 out-of-state claims, almost all of which were in Georgia, and his total

production was 1,150 claims for that time period. Among all of Hendricks’s teams, 36

adjusters worked on Georgia claims between January 1, 2015 and June 2016. The range was

a low of one claim to a high of 220, with the average for the group being 19 claims. Plaintiff

had 12 Georgia claims during this time period.

       On May 10, 2016, Pawlowski called plaintiff to tell him that he would be covering

Georgia claims work on a temporary basis. Pawlowski stated that the decision had been

made based on field productivity and who the company believed could best cover the work

in the field. Plaintiff told Pawlowski that he was not comfortable with the decision, was not



                                              9
trained in handling Georgia losses and that he wished that he had been asked rather than

told. Plaintiff also told Pawlowski that he could not do the work because of his age. Plaintiff

told Pawlowski that he wanted to speak with Hendricks’s manager before he accepted the

assignment and he told Pawlowski that he would be calling Angela Himegarner. Pawlowski

told plaintiff that he would be around later that afternoon if plaintiff wanted to discuss the

matter further.

       Plaintiff emailed Himegarner, stating that he thought a local person in Georgia who

knew the area and the local agents better should be assigned the Georgia work. He also

stated that he did not have good signal strength while traveling in his vehicle and that

customers in Georgia did not answer phone calls from a Wisconsin number. Plaintiff asked

Himegarner to help identify an individual who would be better for the position. Himegarner

responded that plaintiff should talk with Hendricks and contact her again if he still had

concerns. He responded that he had not talked with Hendricks because Hendricks made the

decision without consulting him. Himegarner reiterated that plaintiff needed to discuss the

issue with Pawlowski and Hendricks.        Himegarner later forwarded the email chain to

Byington in human resources.

       Hendricks and Pawlowski decided that they would meet with plaintiff and that if he

refused to take the Georgia claim assignment, they would terminate his employment.

Hendricks emailed plaintiff, asking him to continue the discussion about the Georgia claims

and telling him that he had set aside time to meet with him in person in Wausau at 3:00

p.m. the next day. Plaintiff responded that he would not meet with Hendricks at that time



                                              10
and that he would address his concerns with human resources.




                                G. Plaintiff’s Internal Complaint

          On May 11, 2016, plaintiff filed an internal complaint with human resources that

stated:

   I am requesting a review of harassment from my manager and his branch manager.
   Their names are Mark Pawlowski and branch manager Tom Hendricks.

                                                ....

   Last week I exchanged a few emails . . . with Mr. Hendricks regarding a [Georgia]
   claim. I felt the tone of a message [the Georgia adjuster] sent was a bit negative. Mr.
   Hendricks and I talked and he said he would get back to me regarding it sometime
   this week. Yesterday, my manager Mr. Pawlowski called about 1:20 in the afternoon
   and said that [the Georgia adjuster] is leaving the company and after looking at every
   person in Tom’s unit, I will need to handle her work until a replacement is found in
   6-8 weeks. I had no discussion with Pawlowski at all prior to the call. I feel
   Hendricks wants me to handle her DESK work because it might have been my
   request about [the Georgia adjuster’s] email that caused her to leave and that
   Hendricks wants to retaliate by having me do her work.

   Pawlowski should know better that a Field Physical Damage employee does not have
   the ability to handle field inspections and somehow be available to do a heavy load
   of Desk work. . . I feel the request is Economic harassment that significantly will
   change workload and would make providing first in class customer service almost
   impossible reflecting negatively on my performance. I do not know anything about
   how Georgia laws, paperwork get done and there are a number of issues with my
   territory that would make this work very difficult. I question if Pawlowski knows my
   age would make this extremely hard since we have enough to try and remember with
   what we do on a daily basis. Pawlowski said it’s not a matter of me accepting it
   which made me feel like I have to or I’m fired. After 28 years of service.

Dkt. #22-9.

          Plaintiff’s complaint was assigned to Ken Licht, an employee relations specialist. Licht

contacted Hendricks about the complaint and asked him whether plaintiff’s email to the


                                                 11
Georgia adjuster had motivated Hendricks to assign Georgia desk claims to plaintiff.

Hendricks told Licht that it had not. Licht asked Hendricks whether he was reassigning

plaintiff based on his age, and Hendricks told him no. Hendricks told Licht he thought

plaintiff was just as capable of handling the assignment as anyone else and that he would not

have assigned plaintiff to the Georgia claims if he did not think plaintiff was capable of doing

it. Hendricks told Licht that plaintiff’s Wisconsin territory could be covered easily by

independent agents, and that because plaintiff had low productivity and experience in

handling Georgia claims, assigning plaintiff to the Georgia claim work on a temporary basis

was a logical decision.    Licht challenged the production numbers that Hendricks had

provided, stating that plaintiff’s lower production numbers might be because of his large

territory, low speed limits on the roads, bad weather and other things. Hendricks responded

that an adjuster’s drive time is calculated into the mileage assessments and that they

distinguish between rural and metro routes. In addition, Hendricks told Licht that plaintiff

was not the only adjuster to have been assigned to cover the Georgia territory. Others in his

branch were helping on Georgia claims on a regular basis, including an adjuster located in

Indiana. Licht concluded that Hendricks and Pawlowski had not retaliated against plaintiff

and that plaintiff’s age had nothing to do with the decision to assign him Georgia claim

work.




                                 H. Plaintiff’s Termination

        After the internal complaint was found to be unsubstantiated, Pawlowski, Hendricks



                                              12
and Byington met and reviewed the documentation regarding plaintiff’s performance.

Byington stated that if Hendricks and Pawlowski wanted to terminate plaintiff, the decision

would be supportable.     Hendricks confirmed that the rest of the management team

supported the decision to terminate plaintiff.    The management team concluded that

plaintiff’s behavior was unacceptable, disruptive, unprofessional and demonstrated that

plaintiff was not supportive of defendant’s business strategies. Hendricks and Pawlowski

terminated plaintiff on June 1, 2016.




                                        OPINION

       Plaintiff contends that defendant terminated his employment because of his age and

because he complained about age discrimination. Plaintiff’s discrimination and retaliation

claims are governed by the Age Discrimination in Employment Act, 29 U.S.C. § 623(a)(1),

which makes it unlawful for an employer to, among other things, “discharge any individual

or otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” The Act also

prohibits employers from retaliating against employees for opposing age discrimination. Id.

623(d). Because plaintiff was 55 years old at the time he was terminated, he qualifies for

protection under the Act, which protects individuals 40 years old and over. Id. § 631(a).

To succeed on his claims, plaintiff must produce evidence from which a jury could infer that

his age or protected conduct was a “but-for” cause of defendant’s decision to terminate his

employment. Gross v. FBL Financial Services, Inc., 557 U.S. 167, 176 (2009); Ripberger



                                            13
v. Corizon, Inc., 773 F.3d 871, 880 (7th Cir. 2014).

       Plaintiff may satisfy his burden by introducing direct or circumstantial evidence that

defendant fired him because of his age or his complaints of age discrimination. Skiba v.

Illinois Central Railroad Co., 884 F.3d 708, 719 (7th Cir. 2018). Plaintiff may also proceed

through the burden-shifting framework adapted from McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). Id. Under the burden-shifting approach, plaintiff must come forward

with evidence showing that (1) he is a member of a protected class, (2) he was meeting the

defendant’s legitimate expectations, (3) he suffered an adverse employment action, and (4)

similarly situated employees who were not members of his protected class were treated more

favorably. Id. (citing Carson v. Lake County, Indiana, 865 F.3d 526, 532–33 (7th Cir.

2017)). If the plaintiff establishes a prima facie case, the burden shifts “to the defendant to

‘articulate a legitimate, nondiscriminatory reason for the adverse employment action, at

which point the burden shifts back to the plaintiff to submit evidence that the employer’s

explanation is pretextual.’” Carson, 865 F.3d at 533 (citation omitted).

       “However the plaintiff chooses to proceed, at the summary judgment stage the court

must consider all admissible evidence to decide whether a reasonable jury could find that the

plaintiff suffered an adverse action because of her age [or protected activity].” Id. (citing

Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016) (“Th[e] legal standard . .

. is simply whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s [age] caused the discharge or other adverse employment action. Evidence must

be considered as a whole. . . .”).



                                              14
       In this instance, plaintiff makes three primary arguments in support his claim that

defendant discriminated against him because of his age. First, he contends that defendant

discriminated against by assigning him work outside of his territory. However, the evidence

shows that all claim adjusters were assigned work outside of their territory. The extra-

territorial assignments were unrelated to plaintiff’s age.

       Second, plaintiff contends that defendant assigned more extra-territorial work to him

than to younger employees. However, he has identified no younger employee who was

assigned less work or more favorable work than he was. In fact, he does not discuss any

specific younger employee at all. Moreover, the evidence submitted by defendants shows

that plaintiff was one of the lowest producing claim adjusters and that he handled a below-

average number of extra-territorial claims.

       Third, plaintiff contends that defendant discriminated against him by assigning the

Georgia claims work to him in May 2016, but again, the evidence does not support him.

The evidence shows that Hendricks assigned the work to plaintiff on a temporary basis

because he thought plaintiff had the capacity to handle the work. The evidence also shows

that many claim adjusters worked on Georgia claims.

       Plaintiff also has no evidence to support his retaliation claim. Significantly, plaintiff

has submitted no evidence showing that he complained about age discrimination. He never

told any manager or human resources officer that he thought he was being discriminated

against because of his age. Plaintiff argues that his May 2016 internal complaint is evidence

that he complained about age discrimination, but his internal complaint does not mention



                                              15
age discrimination. Instead, plaintiff stated in the complaint that completing extra-territorial

work was difficult because of his age. Plaintiff admits that he also told Pawlowski that he

could not handle complex work because of his age. In other words, it was plaintiff, and not

defendant, who thought he was limited by his age. There is no evidence in the record

suggesting that Pawlowski, Hendricks or any other employee of defendant had concerns

about plaintiff’s age or took any adverse action against him either because of his age or his

complaints about age discrimination.

         Finally, even if plaintiff had offered some evidence of discrimination or retaliation,

defendant has offered legitimate, nondiscriminatory and nonretaliatory reasons for its

decision to fire plaintiff: he had ongoing performance problems, including his refusal to

accept assignments from manages and his poor attitude regarding defendant’s business

model.     To show that these reasons are pretextual, plaintiff “must present evidence

suggesting that the employer is dissembling.” O’Leary v. Accretive Health, Inc., 657 F.3d

625, 635 (7th Cir. 2011). “[I]t is not ‘the court’s concern that an employer may be wrong

about its employee's performance, or be too hard on its employee. Rather, the only question

is whether the employer’s proffered reason was pretextual, meaning that it was a lie.’”

Skiba,884 F.3d at 724 (citations omitted). “To meet this burden, [plaintiff] must ‘identify

such weaknesses, implausibilities, inconsistencies, or contradictions’ in [defendant’s] asserted

reason[s] ‘that a reasonable person could find [them] unworthy of credence.’” Id. (citations

omitted).

         Plaintiff has made little effort to argue that defendant’s proffered justifications for his



                                                 16
termination were pretextual. He argues that he was a good employee who provided excellent

customer service and received positive performance reviews.          He also contends that

defendant’s new strategy of assigning extra-territorial claims to adjusters is bad for customer

service. However, these arguments do not suggest that defendant’s proffered reasons for

firing plaintiff are false. Plaintiff’s evidence does not refute defendant’s evidence showing

that plaintiff had a poor attitude and refused assignments from managers. In sum, plaintiff’s

evidence is not sufficient to create a genuine dispute of material fact as to the reasons

defendant terminated his employment. I find, therefore, plaintiff has failed to provide a

basis for finding intentional discrimination or retaliation.




                                           ORDER

       IT IS ORDERED that defendant American Family Mutual Insurance Company’s

motion for summary judgment, dkt. #19, is GRANTED. The clerk of court is directed to

enter judgment for defendant and close this case.

       Entered this 20th day of November, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              17
